

115 HR 2115 IH: Family Notification of Death in Custody or Life-Threatening Emergency Act of 2017
U.S. House of Representatives
2017-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2115IN THE HOUSE OF REPRESENTATIVESApril 24, 2017Ms. Bass (for herself and Mr. Richmond) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo encourage State, local and tribal jurisdictions to implement and enforce appropriate and
			 time-sensitive procedures to notify the next-of-kin or designated person
			 upon the death or life-threatening emergency of an individual who is in
			 the custody of law enforcement.
	
 1.Short titleThis Act may be cited as the Family Notification of Death in Custody or Life-Threatening Emergency Act of 2017 or the Wakiesha’s Law. 2.PurposeTo encourage State, local and tribal jurisdictions to implement and enforce appropriate and time-sensitive procedures to notify the next-of-kin or designated person upon the death or life-threatening emergency of an individual who is in the custody of law enforcement.
		3.Compliance and ineligibility
			(a)Compliance
 (1)Federal law enforcement agenciesEach Federal law enforcement agency shall take such actions as may be necessary to ensure compliance with the requirements of sections 4 and 5.
 (2)States and localitiesFor purposes of this section, a State or unit of local government is a noncompliant jurisdiction if that State or unit of local government does not establish, implement, or enforce a law, policy, or procedure to ensure compliance with the requirements of sections 4 and 5.
 (b)Reduction of grant fundsFor each fiscal year beginning after the date of enactment of this Act, a State shall be subject to a 10-percent reduction of the funds that would otherwise be allocated for the fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise, if during the prior fiscal year—
 (1)the State was a noncompliant jurisdiction; or (2)a unit of local government was a noncompliant jurisdiction.
 (c)Reallocation of fundsAmounts not allocated accordingly to a State for failure to fully comply with this Act shall be reallocated under that program to States that have complied with this Act.
			4.Information required upon arrest or detention
 (a)In generalIn the case of an individual taken into the custody of a law enforcement agency, the agency shall, at the time of taking custody, including during an arrest, during or prior to booking or intake screening as a new commitment, in transfer from another institution, as a court return, as a return from a writ, or as a holdover, obtain basic identification information for the individual, including his or her name, date of birth, and last known address, as well as ensuring that the information is accurate and complete. The individual may not be placed into any correctional institution prior to the acquisition and confirmation of such information.
 (b)Emergency notification informationThe receiving institution or agency shall also obtain the name, relationship, and contact information, including mailing address and one or more phone numbers, of at least one person or next-of-kin to be notified in case of death or emergency. In all instances where counsel has entered appearance on the record as a representative for the individual, the attorney listed shall by default be listed as the designated emergency contact. The attorney contact shall be provided in addition to the contact or contacts provided by the individual.
 (c)No use in proceedingsUnder no circumstances may any information obtained for the purpose of identifying a next-of-kin or designated emergency contact be used in any criminal, civil or investigative proceeding against the individual.
			5.Notification by law enforcement of family with regard to death or life-threatening emergency
			 occurring to individual in custody
 (a)Death notification minimum standardsIn the case of an individual who dies while in the custody of a law enforcement agency: (1)Written notification planA law enforcement agency shall have a written notification plan in place identifying all designated staff members who are authorized, trained and prepared to deliver notification of death to the next-of-kin or designated contact in a professional and compassionate manner.
 (2)Timeframe for notificationIn the event an individual dies while in the custody of law enforcement, such notification shall be delivered not later than 3 hours after the declaration of death.
 (3)Manner of notificationTo minimize confusion and trauma suffered by the family or designated contact of the deceased, reasonable efforts may be taken when practical to ensure that notification is provided in-person and in a private setting.
 (4)Information requiredSuch notification shall include the official time of death, the cause of death (if determined) and all pertinent circumstances surrounding the death, including whether the individual’s death is under investigation and the reason for opening an investigation.
 (5)Documentation of attemptsAll notification attempts shall be documented and maintained within the custodial record, including—
 (A)the staff name and corresponding agency or department contact information for all those responsible for carrying out the notification;
 (B)the date and time of successful and unsuccessful contacts; (C)the names and contacts to which attempts were made, and any reason for failed or unsuccessful contact; and
 (D)any incidents of unclaimed or rejected claims for the body or property of the deceased, including a detailed description of where any unclaimed bodies and property have been disposed of.
 (b)Autopsy notificationsIn the case of an individual who dies while in the custody of a law enforcement agency, if an autopsy of that individual is required:
 (1)NotificationThe next-of-kin or designated contacts shall be informed immediately upon any determination that an autopsy shall be performed, and such notification shall include the reason that the autopsy is being performed.
 (2)Results reportedA copy of the autopsy report and results shall be made available to the next-of-kin or designated contact immediately upon completion.
 (3)Independent autopsyThe State and the next of kin shall have the opportunity to perform a separate autopsy. (c)Life-Threatening emergency notification minimum standardsIn the case of any life-threatening event occurring to an individual in the custody of a law enforcement agency:
 (1)Written notification planA law enforcement agency shall have a written notification plan in place identifying all designated staff members who are authorized, trained and prepared to deliver notification of a life-threatening event to the next-of-kin or designated contact in a professional and compassionate manner.
 (2)Timeframe for notificationNotice to the designated emergency contact shall be made as soon as practicable after the life-threatening event occurs, and, where practicable without delaying treatment, prior to any required medical procedure, but in any event, not later than any medical discharge or clearance.
 (3)Manner of notificationTo minimize confusion and trauma suffered by the family or designated contact of the individual who has suffered a life-threatening event, reasonable efforts may be taken when practical to ensure that notification is made in-person and in a private setting.
 (4)Information requiredSuch notification shall include details of the life-threatening event, including— (A)whether the individual is incapacitated, unconscious, or unable to speak;
 (B)the cause and nature of the life-threatening event; (C)whether any medical procedures or life-saving measures were performed in response to the life-threatening event; and
 (D)whether any medical followup is recommended and the nature of the recommended followup. (5)Documentation of attemptsAll notification attempts shall be documented and maintained within the custodial record, including—
 (A)the staff name and corresponding agency or department contact information for all those responsible for carrying out the notification;
 (B)the date and time of successful and unsuccessful contacts; and (C)the names and contacts to which attempts were made, and any reason for failed or unsuccessful contact.
 6.Report to attorney generalSection 2(b) of the Death in Custody Reporting Act of 2013 (42 U.S.C. 13727(b)) is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking the period at the end and inserting a semicolon; and (3)by inserting after paragraph (4) the following:
				
 (5)the date and time notification of death was provided to the next of kin or designated contact; (6)the date and time of each unsuccessful notification attempt was made; and
 (7)a detailed description of where any unclaimed bodies and property have been disposed of, including the amount of time lapsed prior to taking such action..
 7.DefinitionsIn this Act: (1)In custody of a law enforcement agencyThe term in the custody of a law enforcement agency means, with regard to an individual, that the individual is detained, under arrest, or is in the process of being arrested, is en route to be incarcerated, or is incarcerated at a municipal or county jail, State prison, State-run boot camp prison, boot camp prison that is contracted out by the State, any State or local contract facility, or other local, tribal or State correctional facility, including a juvenile facility or a medical or mental health facility.
 (2)Custodial recordThe term custodial record means the central file of an individual in custody. (3)Juvenile facilityThe term juvenile facility includes juvenile or youth detention center, placement facility, group home or other State, private or contracted unit maintaining the custody of a youth under court order or law enforcement action.
 (4)Life-threateningThe term life-threatening event means a medical event, episode, condition, or accident— (A)where, without immediate treatment for the condition, death is eminent;
 (B)where hospitalization is required because of a serious, life-threatening medical or surgical condition that requires immediate treatment; or
 (C)where an individual is unconscious or incapacitated such that they are incapable of providing consent for medical treatment.
				